Citation Nr: 0911808	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-38 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headache disorder. 


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2006 to January 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's appeal in September 2008.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Although a headache disorder was not noted at the time of the 
enlistment examination, the record contains clear and 
unmistakable evidence that such headache disorder pre-existed 
active service and was not aggravated as a result of active 
service. 


CONCLUSION OF LAW

A pre-existing headache disorder was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
private medical records, and examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (fed. Cir. 
2006).  The notice should also address the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO provided the Veteran complete notice by 
letter dated in February 2007, prior to the rating action on 
appeal.  

As for the duty to assist, VA has obtained both service 
treatment and private treatment records, afforded the Veteran 
a VA examination, and assisted the Veteran in obtaining 
evidence.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran contends that his headache disorder was incurred 
in active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, as will be discussed below, the evidence 
does not demonstrate that the current headache disorder was 
incurred in active service.  Rather, the evidence shows that 
the disorder preexisted active service and was not aggravated 
by such active service.

It is noted a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.  

In the present case, the Veteran's induction physical 
examination in March 2006 contains no evidence of complaints, 
treatment, or a diagnosis of a headache disorder.  Thus, the 
presumption of soundness attaches.  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 

With respect to the element of aggravation, the Board notes 
that a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304 (1993).

As indicated in service treatment records (STRs) dated 
January 5, 2007, during the course of treatment subsequent to 
a head injury due to a seizure, the Veteran reported that he 
has a history of migraine headaches since age eight.    

In July 2007, the Veteran underwent a VA examination.  At the 
time, the examiner indicated that the Veteran's January 2007 
head injury was resultant from his seizures.  Upon 
examination, the examiner concluded that, based on the 
Veteran's medical record, he had a history of migraine 
headaches since age eight.  The examiner therefore concluded 
that the Veteran's headaches appear to have existed prior to 
service.  

In November 2008, subsequent to the Board remand, the July 
2007 VA examiner provided an addendum to the aforementioned 
examination.  Upon review of the Veteran's claims file, the 
examiner stated that it is not likely that the Veteran's 
headaches began in service, reiterating that a history of 
pre-service headaches was acknowledged by the Veteran during 
in-service treatment for a seizure.  The examiner further 
opined, that the while the Veteran remained in service for a 
short while, there is no evidence that his headaches were 
aggravated by service.  

The Board finds that the medical history and opinion detailed 
above constitutes clear and unmistakable evidence that a 
headache disorder preexisted service and was not aggravated 
by service.  There is no competent evidence to the contrary.  
Therefore, the presumption of soundness has been rebutted.  
See 38 U.S.C.A. § 1111.  

The competent medical evidence of record demonstrates that 
the Veteran's headache disorder preexisted active service and 
was not aggravated by such service.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for a headache disorder is not warranted.  


ORDER

Service connection for headache disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


